



Exhibit 10.6


AMENDMENT NO. 5 TO CREDIT AGREEMENT


AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of May 24, 2018 (this
“Amendment”), to the Amended and Restated Credit Agreement dated as of February
14, 2017 (as amended by Amendment No. 1 to Credit Agreement dated as of March
31, 2017, Amendment No. 2 to Credit Agreement dated June 2, 2017, Amendment No.
3 to Credit Agreement dated as of February 5, 2018, Amendment No. 4 to Credit
Agreement dated as of March 6, 2018, and as otherwise amended, supplemented and
modified from time to time, the “Credit Agreement”) among NGL ENERGY PARTNERS
LP, a Delaware limited partnership (“Parent”), NGL ENERGY OPERATING LLC, a
Delaware limited liability company (“Borrowers’ Agent”), each subsidiary of the
Parent identified as a “Borrower” under the Credit Agreement (together with the
Borrowers’ Agent, each, a “Borrower” and collectively, the “Borrowers”), each
subsidiary of Parent identified as a “Guarantor” under the Credit Agreement
(together with the Parent, each, a “Guarantor” and collectively, the
“Guarantors”) DEUTSCHE BANK AG, NEW YORK BRANCH, as technical agent (in such
capacity, together with its successors in such capacity, the “Technical Agent”)
and DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative agent for
the Secured Parties (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) and as collateral agent for the Secured
Parties (as defined below) (in such capacity, together with its successors in
such capacity, the “Collateral Agent”) and each financial institution identified
as a “Lender” or an “Issuing Bank” under the Credit Agreement (each, a “Lender”
and together with the Technical Agent, the Administrative Agent and the
Collateral Agent, the “Secured Parties”).
RECITALS
WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and
WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise noted herein, terms defined in the Credit
Agreement and used herein shall have the respective meanings given to them in
the Credit Agreement.
2.Amendment to Section 1.1 (Certain Defined Terms) of the Credit Agreement.
Section 1.1 of the Credit Agreement is hereby amended by adding the following
new defined terms in their respective alphabetical order therein:
““Total Leverage Indebtedness” means, at any date, Total Indebtedness as of such
date plus the outstanding amount of Working Capital Revolving Loans and
Swingline Loans owed to Working Capital Revolving Lenders.”
““Total Leverage Indebtedness Ratio” means, as of any date of determination, the
ratio of (a) Total Leverage Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.”
3.Amendment to Section 2.4 (Termination and Reductions of Revolving Commitments;
Increase in Total Commitments) of the Credit Agreement. Section 2.4 of the
Credit Agreement is hereby amended by adding the below as new Section 2.4(d) to
Section 2.4:


“(d)    With respect to the fiscal quarter ending September 30, 2018, if the
Leverage Ratio is greater than 4.00 to 1.0 as of the last day of such fiscal
quarter (determined as the Borrowing Base Reference Time), then the Total
Acquisition Revolving Commitments shall be immediately and permanently reduced
by an amount equal to $100,000,000, which reduction shall be applied ratably to
the Acquisition Revolving Commitment of each Acquisition Revolving Lender;
provided that if, as of such day, the Total Acquisition Revolving Commitment is
less than $100,000,000 (as a result of a Reallocation Request or otherwise),
then the Total Acquisition Revolving Commitment shall be reduced to zero and the
Total Working Capital Revolving Commitment shall be immediately and permanently
reduced by an amount equal to the difference between $100,000,000 and the Total
Acquisition Revolving Commitment as of such date, which reduction shall be
applied ratably to Working Capital Revolving Commitment of each Working Capital
Revolving Lender. For the avoidance of doubt, (i) any reduction of the Total
Working Capital Revolving Commitment shall occur pursuant to this Section 2.4(d)
only if the Total Acquisition Revolving Commitment is less than $100,000,000 as
of the applicable day, without consideration of whether such





--------------------------------------------------------------------------------






Acquisition Revolving Commitment is then drawn or undrawn, although the parties
acknowledge that the reduction in the Total Acquisition Revolving Commitments
contemplated by this Section 2.4(d) could trigger a mandatory prepayment under
Section 2.5(c), (ii) any reduction pursuant to this Section 2.4(d) shall be
effective on the first to occur of (x) the date of the delivery of the
Compliance Certificate for the fiscal quarter ending September 30, 2018 and
(y) the date such Compliance Certificate is to be delivered pursuant to Section
6.3(c) of the this Agreement to the extent the Compliance Certificate has not
been delivered by such date, and (iii) any reduction of the Total Working
Capital Revolving Commitment pursuant to this Section 2.4(d) shall be applied
first against any Reallocated Amount of the Acquisition Revolving Commitment
that then comprises Working Capital Revolving Commitments, and second against
the Total Working Capital Revolving Commitment, so that at the expiration of the
relevant Reallocation Period, the portion of the Acquisition Revolving
Commitments that reverts to the Acquisition Facility shall be reduced by the
amounts applied against such Reallocated Amount pursuant to this clause (iii).”
4.Amendment to Section 7.11 (Financial Covenants) of the Credit Agreement.
Section 7.11(c) of the Credit Agreement is hereby amended by deleting the table
that appears at the end of such section and inserting in lieu thereof the
following:
Fiscal Quarter Ending
Minimum Interest Coverage Ratio
6/30/2017
2.25 to 1.0
9/30/2017
2.25 to 1.0
12/31/2017
2.25 to 1.0
3/31/2018
2.50 to 1.0
6/30/2018
2.50 to 1.0
9/30/2018
2.50 to 1.0
12/31/2018 and the last day of each fiscal quarter thereafter
2.75 to 1.0

5.Amendment to Section 7.11 (Financial Covenants) of the Credit Agreement.
Section 7.11 of the Credit Agreement is hereby amended by adding the below as
new Section 7.11(d) to Section 7.11:
“(d)    Commencing with the fiscal quarter ending March 31, 2019, permit the
Total Leverage Indebtedness Ratio of the Credit Parties as of the last day of
any fiscal quarter (determined at the Borrowing Base Reference Time of such day)
to be greater than 6.50 to 1.0.”
6.Amendment to Exhibit D (Compliance Certificate) to the Credit Agreement.
Exhibit D (Compliance Certificate) is hereby deleted and replaced with the form
of Compliance Certificate attached hereto as Exhibit A, which has been amended
solely to provide for evidence of compliance with the Total Leverage
Indebtedness Ratio provided in Section 7.11(d) of the Credit Agreement, which is
being added to the Credit Agreement pursuant to this Amendment.
7.Representations and Warranties; No Default. To induce the Lenders to enter
into this Amendment, each Credit Party that is a party hereto (by delivery of
its respective counterpart to this Amendment) hereby (i) represents and warrants
to the Administrative Agent and the Lenders that after giving effect to this
Amendment, its representations and warranties contained in the Credit Agreement
and other Loan Documents are true and correct in all material respects on and as
of the date hereof with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
were true and correct in all material respects as of such earlier date);
(ii) represents and warrants to the Administrative Agent and the Lenders that it
(x) has the requisite power and authority to make, deliver and perform this
Amendment; (y) has taken all necessary corporate, limited liability company,
limited partnership or other action to authorize its execution, delivery and
performance of this Amendment, and (z) has duly executed and delivered this
Amendment and (iii) certifies that no Default or Event of Default has occurred
and is continuing under the Credit Agreement (after giving effect to this
Amendment) or will result from the making of this Amendment.
8.Effectiveness of Amendments. This Amendment shall become effective upon the
first date on which each of the following conditions has been satisfied:
(a)Amendment Documents. The Administrative Agent shall have received this
Amendment, duly executed and delivered by each of the Credit Parties, and by
Lenders constituting the Required Lenders.


2



--------------------------------------------------------------------------------





(b)Proceedings and Documents. All corporate and other proceedings pertaining
directly to this Amendment and all documents, instruments directly incident to
this Amendment shall be satisfactory to the required Lenders and their
respective counsel and the Technical Agent shall have received all such
counterpart originals or certified or other copies of such documents as the
Technical Agent may reasonably request.
9.Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose, except as expressly
set forth herein, or a consent to any further or future action on the part of
any Credit Party that would require the waiver or consent of the Lenders. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
10.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAW OF THE STATE OF NEW YORK.
11.Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement, and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart hereof by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.
12.Headings. Section or other headings contained in this Amendment are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.
13.Guarantor Acknowledgement. Each Guarantor party hereto hereby (i) consents to
the modifications to the Credit Agreement contemplated by this Amendment and
(ii) acknowledges and agrees that its guaranty pursuant to Section 10.18 of the
Credit Agreement is, and shall remain, in full force and effect after giving
effect to the Amendment.
[Signature Pages Follow]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


BORROWERS’ AGENT AND BORROWER:




NGL ENERGY OPERATING LLC,
a Delaware limited liability company






By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President







PARENT:




NGL ENERGY PARTNERS LP,
a Delaware limited partnership






By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President



Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------







GUARANTORS:
ANTICLINE DISPOSAL, LLC
CENTENNIAL ENERGY, LLC
CENTENNIAL GAS LIQUIDS ULC
CHOYA OPERATING, LLC
GRAND MESA PIPELINE, LLC
NGL CRUDE CUSHING, LLC
NGL CRUDE LOGISTICS, LLC
NGL CRUDE TERMINALS, LLC
NGL CRUDE TRANSPORTATION, LLC
NGL ENERGY EQUIPMENT, LLC
NGL ENERGY FINANCE CORP.
NGL ENERGY HOLDINGS II, LLC
NGL ENERGY LOGISTICS, LLC
NGL ENERGY OPERATING LLC
NGL ENERGY PARTNERS LP
NGL LIQUIDS, LLC
NGL-MA, LLC
NGL-MA REAL ESTATE, LLC
NGL MARINE, LLC
NGL MILAN INVESTMENTS, LLC
NGL-NE REAL ESTATE, LLC
NGL PROPANE, LLC
NGL SUPPLY TERMINAL COMPANY, LLC
NGL SUPPLY WHOLESALE, LLC
NGL WATER SOLUTIONS, LLC
NGL WATER SOLUTIONS BAKKEN, LLC
NGL WATER SOLUTIONS DJ, LLC
NGL WATER SOLUTIONS EAGLE FORD, LLC
NGL WATER SOLUTIONS PERMIAN, LLC
OPR, LLC
OSTERMAN PROPANE, LLC
TRANSMONTAIGNE LLC
TRANSMONTAIGNE PRODUCT SERVICES LLC
TRANSMONTAIGNE SERVICES LLC




By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President



Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------







SECURED PARTIES:


DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as Collateral
Agent






By:
/s/ Shai Bandner

Name:
Shai Bandner

Title:
Director





By:
/s/ Kai Fang

Name:
Kai Fang

Title:
Associate







DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent






By:
/s/ Shai Bandner

Name:
Shai Bandner

Title:
Director





By:
/s/ Kai Fang

Name:
Kai Fang

Title:
Associate









Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a Lender






By:
/s/ Jason S. York

Name:
Jason S. York

Title:
Authorized Signatory







BNP PARIBAS,
as a Lender and Issuing Bank






By:                
Name:    
Title:    




By:                
Name:    
Title:    






PNC BANK, NATIONAL ASSOCIATION
as a Lender






By:
/s/ Stephen Monto

Name:
Stephen Monto

Title:
SVP







BARCLAYS BANK PLC,
as a Lender






By:
/s/ Sydney G. Dennis

Name:
Sydney G. Dennis

Title:
Director



Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC,
as a Lender






By:
/s/ Darrell Holley

Name:
Darrell Holley

Title:
Managing Director





By:
/s/ Anna C. Ferreira

Name:
Anna C. Ferreira

Title:
Vice President







TORONTO DOMINION BANK, NEW YORK BRANCH,
as a Lender






By:
/s/ Annie Dorval

Name:
Annie Dorval

Title:
Authorized Signatory







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender






By:
/s/ Jacob L. Osterman

Name:
Jacob L. Osterman

Title:
Director







MIZUHO BANK, LTD.,
as a Lender






By:
/s/ Raymond Ventura Jr.

Name:
Raymond Ventura Jr.

Title:
Managing Director



Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH,
as a Lender






By:
/s/ Darlene Arias

Name:
Darlene Arias

Title:
Director





By:
/s/ Craig Pearson

Name:
Craig Pearson

Title:
Associate Director







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender






By:
/s/ Nupur Kumar

Name:
Nupur Kumar

Title:
Authorized Signatory





By:
/s/ Christopher Zybrick

Name:
Christopher Zybrick

Title:
Authorized Signatory







GOLDMAN SACHS BANK USA,
as a Lender






By:
/s/ Meghan Sullivan

Name:
Meghan Sullivan

Title:
Authorized Signatory







MACQUARIE BANK LIMITED,
as a Lender






By:
/s/ Robert Trevona

Name:
Robert Trevona

Title:
Division Director

    




By:
/s/ Fiona Smith

Name:
Fiona Smith

Title:
Division Director





Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A.,
as a Lender






By:
/s/ Scott G. Axelrod

Name:
Scott G. Axelrod

Title:
Senior Vice President







CITIZENS BANK, N.A.,
as a Lender






By:
/s/ David Slye

Name:
David Slye

Title:
Managing Director





























Signature Page to Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------


EXHIBIT A TO
AMENDMENT NO. 5 TO CREDIT AGREEMENT






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
[Letterhead of Company]
[DATE]
Deutsche Bank Trust Company Americas, as Administrative Agent
60 Wall Street
New York, New York 10005
Attention: Project Finance Manager-NGL Energy
Telecopy No.: [______________]


Ladies and Gentlemen:
I hereby certify to you as follows:
(a)     I am the duly elected [Title] of NGL ENERGY OPERATING LLC, a Delaware
limited liability company (the “Company”) acting as Borrowers’ Agent. All
capitalized terms used but not defined herein shall have the meanings specified
in the Amended and Restated Credit Agreement dated as of February 14, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, each other borrower from time to time
party thereto (together with Company, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors from time to time party thereto, each of the
financial institutions which may from time to time become a party thereto
(individually, a “Lender” and collectively, the “Lenders”), Deutsche Bank AG,
New York Branch, as technical agent and Deutsche Bank Trust Company Americas, as
administrative agent and collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”).
(b)     I have reviewed the terms of the Credit Agreement, and have made, or
have caused to be made under my supervision, a detailed review of the
transactions and the condition of the Credit Parties during the immediately
preceding [applicable time period].
(c)     Except as disclosed on Annex A attached hereto, the review described in
paragraph (b) above did not disclose the existence during or at the end of such
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event which constitutes a Default or an Event of Default.
(d)     Provided in Annex B to this Certificate are the financial statements and
information required to be furnished to the Administrative Agent pursuant to
Section 6.3 of the Credit Agreement. Such financial statements fairly present in
all material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis and in accordance with GAAP
consistently applied.
(e)     Provided in Annex C to this Certificate are the financial data and
computations evidencing compliance with Section 7.11(a) (Leverage Ratio), all of
which data and computations are true, correct and complete.
(f)     Provided in Annex D to this Certificate are the financial data and
computations evidencing compliance with Section 7.11(b) (Senior Secured Leverage
Ratio), all of which data and computations are true, correct and complete.
(g)    Provided in Annex E to this Certificate are the financial data and
computations evidencing compliance with Section 7.11(c) (Interest Coverage
Ratio), all of which data and computations are true, correct and complete.
(h)    Provided in Annex F to this Certificate are the financial data and
computations evidencing compliance with Section 7.11(d) (Total Leverage
Indebtedness Ratio), all of which data and computations are true, correct and
complete.
I further certify that, based on the review described in paragraph (b) above, no
Credit Party has at any time during or at the end of such period, except as (i)
specifically described in paragraph (m) below or (ii) permitted by the Credit
Agreement, done any of the following:




--------------------------------------------------------------------------------

EXHIBIT A TO
AMENDMENT NO. 5 TO CREDIT AGREEMENT




(i)     Changed its respective address, name, identity, type of organization,
corporate structure (e.g., by merger, consolidation, change in corporate form or
otherwise), jurisdiction of organization, location of its chief executive office
or principal place of business or the place it keeps its material books and
records, or established any trade names;
(j)     Permitted any of its Subsidiaries to issue any equity or securities or
otherwise change its capital structure;
(k)     Failed to notify the Administrative Agent in accordance with Section
6.11 of the Credit Agreement after any Responsible Officer of any Credit Party
or any of its Subsidiaries have become aware of, obtained knowledge of, or
received notification of:
(i)
the institution of any lawsuit, administrative proceeding or investigation
affecting any Credit Party or any of their Subsidiaries (other than the
litigation described in Schedule 5.4 of the Credit Agreement), including without
limitation any examination or audit by the IRS the adverse determination under
which could reasonably be expected to cause, a Material Adverse Effect;

(ii)
any development or change in the business or affairs of any Credit Party or any
of their Subsidiaries which has had or which is likely to have, in the
reasonable judgment of any Responsible Officer of the applicable Credit Parties,
a Material Adverse Effect;

(iii)
any Default or Event of Default, together with a reasonably detailed statement
by a Responsible Officer on behalf of the Borrowers’ Agent of the steps being
taken to cure the effect of such Default or Event of Default;

(iv)
the occurrence of a default or event of default by any Credit Party or any of
their Subsidiaries under any agreement or series of related agreements to which
it is a party, which default or event of default could reasonably be expected to
have a Material Adverse Effect;

(v)
any written notice of any violation by, or investigation of any Credit Party or
any of their Subsidiaries in connection with any actual or alleged violation of
any Legal Requirement imposed by the Environmental Protection Agency, the
Occupational Safety Hazard Administration or any other Governmental Authority
which has or is likely to have, in the reasonable judgment of any Responsible
Officer of the applicable Credit Parties, a Material Adverse Effect;

(l)
To the knowledge of any Responsible Officer, incurred any material loss or
destruction of, or substantial damage to, any portion or component of the
Collateral with Fair Market Value in excess of $5,000,000 and no other matters
occurred that materially affected the value, enforceability or collectability of
any of the Collateral with Fair Market Value in excess of $5,000,000, unless a
notice of such loss, destruction or damage has previously been provided to the
Collateral Agent; [and]

(m)
Acquired any additional Mortgaged Property, with a Fair Market Value exceeding
$5,000,000, unless a notice of such acquisition has previously been provided to
the Administrative Agent[; and][.]

(n)
[List exceptions, if any, to paragraphs (e) through (m) above.]

The foregoing certifications are made and delivered this day of [•], 20[•].
Very truly yours,


NGL ENERGY OPERATING LLC


By:                                     
Name:                                    
Title:                                    




